Citation Nr: 1041659	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent 
for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 10 percent 
for the service-connected lumbar strain.

3.  Entitlement to an initial evaluation greater than 10 percent 
for the service-connected left knee strain.

4.  Propriety of the reduction of the rating from 20 to 10 
percent for the service-connected status post arthroscopic 
partial medial meniscectomy with degenerative changes of the 
right knee, effective on December 7, 2005, to include the 
assignment of a rating higher on that date.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the RO.    

In a June 2009 rating decision, the RO granted the Veteran a 
total disability rating based on individual unemployability by 
reason of service-connected disability, effective on August 24, 
1989.  

The issues of increased evaluations for the service-connected 
PTSD, lumbar strain, left knee disability and right knee 
disability are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO reduced the rating 
for the service-connected status post arthroscopic partial medial 
meniscectomy with degenerative changes of the right knee from 20 
to 10 percent, effective on December 7, 2005.

2.  The reduction in this matter was based on an examination that 
was less than full and complete in assessing the true extent of 
functional impairment due to pain or flare-ups caused by the 
service-connected right knee disability and that did not 
demonstrate material improvement under the ordinary conditions of 
life of the service-connected disability.


CONCLUSION OF LAW

The reduction of rating for the service-connected status post 
arthroscopic partial medial meniscectomy with degenerative 
changes of the right knee, from 20 to 10 percent, effective on 
December 7, was not proper under the law and is void ab initio.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.105, 3.344(c), 4.1, 4.7, 4.40, 4.45, 4.59, 4.85 
(2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

To the extent that the Board is restoring a 20 percent evaluation 
effective on December 7, 2005 and remanding the issue of a higher 
evaluation, a full discussion of VCAA is not required at this 
time.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).  
 

II.  Propriety of the rating reduction from 20 to 10 percent for 
the service-connected status post arthroscopic partial medial 
meniscectomy with degenerative changes of the right knee, 
effective on December 7, 2005.

The procedural history in this case shows that the Veteran's 
right knee disability was service connected in a May 1990 RO 
rating decision.  A 10 percent evaluation was assigned effective 
on August 24, 1989.  

Following the March 2005 claim for an increased evaluation for 
his right knee disability, the RO assigned a 20 percent 
evaluation for the Veteran's right knee, effective on March 11, 
2005.  

Following a December 2005 VA examination, the RO reduced his 20 
evaluation to 10 percent effective on December 7, 2005, the date 
of the VA examination.  The Veteran and his representative 
contend that the RO's reduction of the evaluation for his right 
knee disability from 20 to 10 percent was improper.  

The Board also finds that the reduction was improper.  As noted 
above, the RO assigned a 20 percent evaluation for his right knee 
disability, effective March 11, 2005.  Later in a January 2006 RO 
decision, the RO reduced the evaluation of 20 percent to 10 
percent based on the December 2005 VA examination.  

With regard to those measures that must be taken when a rating 
reduction is considered warranted set forth at 38 C.F.R. § 
3.105(e), preliminarily, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.

The beneficiary will then be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.

If additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.

The RO did not prepare a rating decision proposing the reduction 
from 20 to 10 percent, as indicated in 38 C.F.R. § 3.105(e).  

The next question becomes whether the evidence shows improvement 
of the disability.  

The 20 percent rating for a right knee disability was made 
effective on March 11, 2005 and continued in effect until 
December 7, 2005.   

These provisions do not apply to disabilities that have not 
become stabilized and are likely to improve.  Rather, a reduction 
is warranted upon reexamination reflecting improvement, physical 
or mental.  38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-282 (1992).

In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 
413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 
1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992); and Brown v. Brown, 5 Vet. App. 413 (1993); see also 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will set 
aside the decision).  

As will be explained, the rating decision that reduced the 20 
percent evaluation for the service-connected right knee 
disability did not address the provisions of 38 C.F.R. § 3.344.  
Moreover, the service-connected right knee disability is shown to 
be due to a degenerative process that would not be subject to 
sustained improvement under the ordinary conditions of life.  

The RO originally evaluated the service-connected right knee 
disability under 38 C.F.R. § 4.71a including Diagnostic Codes 
5257 and 5003 and assigned a 10 percent evaluation.  Later, the 
RO increased the rating to 20 percent based on the Veteran having 
"moderate" knee disability under Diagnostic Code 5262, 
effective on March 11, 2005.  

The RO assigned a 20 percent evaluation based on evidence of 
record that included the April 2005 examination.  During the 
examination, the Veteran reported having flare-ups of his right 
knee once a month.  During those times, the Veteran was unable to 
bend the knee and walk.  

The Veteran had a brace for his right knee, but was not wearing 
at the time of the examination.  The examiner noted that the 
Veteran had a partial meniscectomy in 1988.  The Veteran did not 
report dislocation and subluxation.  

The Veteran reporting losing five weeks of work in the past year 
due to his disability.  Upon examination, extension was to 0 
degrees with minimal discomfort.  Flexion was to 110 degrees with 
some discomfort.  

The examiner noted some tenderness over the medial aspect of the 
joint space and slight effusion.  Repetitive motion did not 
change the examination findings.  

The X-ray studies previously taken showed degenerative changes in 
the right knee.  He was diagnosed with post-traumatic 
degenerative joint disease of the right knee, status post partial 
medial meniscectomy.  

The evidence of record at the time the right knee disability was 
assigned a 20 percent evaluation includes lay statements made by 
the Veteran.  

In his March 2005 claim, the Veteran reported having swelling of 
his knee about every other week.  He had to elevate his knee 
every night so that he could move around the next day.  He also 
noted pain in his right knee that traveled up to his hip.  

In April 2005, the Veteran noted that he had pain in his right 
knee ever since his knee operation.  He noted swelling of his 
right knee.  He reported walking with a limp and having locking 
of his right knee.  

A VA treatment record dated in March 2005 shows that the Veteran 
reported to the ER due to worsening pain in his right knee as 
well as swelling for two weeks.  Upon examination, there was mild 
swelling with tenderness on palpitation in the suprapatellar 
area.  There was increased pain on flexion and crepitus.  

Significantly, the x-ray studies were noted to show "moderately 
severe degenerative joint disease."  The physician diagnosed the 
Veteran with bursitis and worsening and chronic pain due to 
degenerative joint disease. 

In an August 2005 VA outpatient treatment record, the Veteran 
reported continued pain in his knee.  He tried to wear a brace 
but this caused discomfort while driving his truck.  The Veteran 
reported having pain and swelling of the right knee with constant 
popping.

The RO reduced the Veteran's 20 percent evaluation for the right 
knee disability to a 10 percent evaluation in a January 2006 
decision.  

The RO based its decision on a December 2005 examination.  During 
the examination, he reported having right knee pain but no 
locking or giving way.  He was treated with Sulindac.  He had 
used a knee brace intermittently since April 2005.

Upon examination, flexion of the right knee was to 130 degrees.  
There was tenderness over the right knee.  No instability was 
found.  He was diagnosed with status post right knee injury with 
meniscus tear, status post partial meniscectomy, degenerative 
joint disease of the right knee by x-ray study with residual pain 
and some limitation of flexion, but no instability shown on this 
examination.  The examiner noted that that Veteran had a limp due 
to his right knee disability.

Although the December 2005 examination showed flexion of the 
right knee was to 130 degrees, the examination is found to have 
been less than complete in that it did not fully assess the 
extent of the functional loss due to pain or during flare-ups 
caused by the service-connected disability.  

The RO likewise did not find that the service-connected right 
knee disability had not undergone sustained material improvement 
under the ordinary conditions of life.    

Accordingly, as the reduction was not proper under the law, the 
20 percent evaluation must be fully restored effective on 
December 7, 2005.  See Hayes, 9 Vet. App. at 73 (improper 
reduction reinstated effective date of reduction).


ORDER

The 20 percent rating for the service-connected status post 
arthroscopic partial medial meniscectomy with degenerative 
changes of the right knee is restored beginning on December 7, 
2005.  


REMAND

The Board acknowledges that, at one point, the RO verified that 
there were no claims pending with the SSA.  It appears that, 
since that time, the Veteran has applied for Social Security 
benefits.  

The record does not reflect that efforts have been made recently 
to obtain corresponding medical documentation from SSA.  Such 
efforts are required pursuant to 38 C.F.R. § 3.159(c)(2).  See 
also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may contain 
relevant evidence); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (VA must make a reasonable effort to obtain relevant 
records).  

Therefore, the issues of increased initial evaluations for the 
service-connected PTSD, lumbar strain, left knee disability, and 
status post arthroscopic partial medial meniscectomy with 
degenerative changes of the right knee must be deferred pending 
completion of this indicated development.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:
 
1.  The RO should take all indicated action 
to contact SSA in order to obtain all 
medical documentation corresponding to the 
Veteran's recent application for disability 
benefits from that agency.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  The 
Veteran in this regard should be notified 
that he may submit additional medical 
evidence in support of his claims for 
increase.  If the search for any records 
has negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for increase in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, then he and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


